Citation Nr: 0001669	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  97-12 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to vocational rehabilitation training in 
accordance with the provisions of Chapter 31, Title 38, 
United States Code.


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1972 to June 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1996 determination by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In his April 1997 substantive appeal, the veteran indicated 
that he wanted a hearing before a Member of the Board.  In 
response to an April 1997 letter from the RO, in 
correspondence received later in April 1997 the veteran 
indicated that he wanted a "regional hearing."  Such a 
hearing was scheduled for August 13, 1997.  However, 
according to a report of contact dated August 11, 1997, the 
veteran called and canceled the August 13, 1997 hearing.  As 
he has not submitted any correspondence asking that the 
hearing be rescheduled, the Board will proceed with its 
appellate review.  See 38 C.F.R. § 20.702 (c) (1999).


FINDING OF FACT

Service connection is currently only in effect for bilateral 
hearing loss, evaluated as less than 10 percent disabling.


CONCLUSION OF LAW

The requirements for vocational rehabilitation training in 
accordance with the provisions of Chapter 31, Title 38, 
United States Code, have not been met.  38 U.S.C.A. § 3102 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran shall be entitled to a program of vocational 
rehabilitation if the veteran has (A) a service-connected 
disability rated at 10 percent; and (B) the veteran has a 
serious employment handicap.  See 38 U.S.C.A. § 3102 (2).

The veteran was granted service connection for bilateral 
hearing loss in a June 1994 rating decision, and was assigned 
a noncompensable disability evaluation.  The noncompensable 
rating has remained in effect since the June 1994 rating 
decision.  The veteran has no additional service-connected 
disabilities.

As the veteran does not have a service-connected disability 
rated 10 percent disabling, he does not have basic 
eligibility for vocational rehabilitation under 38 U.S.C.A. 
§ 3102(2).  Accordingly, the benefit sought on appeal must be 
denied.

It appears that the veteran is attempting to become eligible 
for vocational rehabilitation training by virtue of his 
service-connected bilateral hearing loss disability, which he 
contends has increased in severity.  The Board observes that 
in May 1999 and December 1999, the RO denied a request for an 
increased rating for the veteran's service-connected 
bilateral hearing loss disability.  The denials for increased 
ratings were based on the veteran's failure to appear for VA 
audiological examinations scheduled in connection with his 
claim for an increased evaluation for his service connected 
hearing loss.  See generally 38 C.F.R. § 3.655(a), (b) 
(1999).  At any rate, this issue is not in appellate status, 
as a Notice of Disagreement has not been received to initiate 
an appeal from the RO's decisions.

Based on the foregoing, the Board finds that there is simply 
no legal basis to find the veteran eligible for vocational 
rehabilitation training in accordance with the provisions of 
Chapter 31.  As the disposition of this claim is based on the 
law, and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Vocational rehabilitation training in accordance with the 
provisions of Chapter 31, Title 38, United States Code, is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

